Citation Nr: 1417703	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to January 7, 2010 for additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.  He was awarded a Vietnam Service Medal and the Bronze Star.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A personal hearing was held before a Hearing Officer at the RO in November 2011, and a video conference Board hearing before the undersigned Veterans Law Judge was held in October 2012.  The transcripts of these hearing have been associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A January 2007 rating decision granted the Veteran service connection for PTSD and a combined disability rating in excess of 30 percent, effective February 24, 2005.

2.  An accompanying February 2007 notice letter informed the Veteran of the grant of service connection and informed him that, before VA could pay additional benefits for his dependents, he needed to submit VA Form 21-686c, "Declaration of Status of Dependents."  The Veteran did not respond to the February 2007 notice letter.

3.  In January 2010 the Veteran provided a completed VA Form 21-686c.


CONCLUSION OF LAW 

The criteria for payment of VA dependency benefits for a dependent spouse prior to January 7, 2010 have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action concerning this matter is harmless error.  

The Veteran and his representative also had an opportunity to participate in the claims process, including through testimony and argument presented at the October 2012 video conference Board hearing.  At the hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  In sum, the Board finds no indication that there is any additional evidence to be submitted or obtained in the current appeal.

Analysis

The Veteran contends that the award of additional compensation benefits for his dependent spouse should be given an effective date of February 24, 2005, the date that he submitted his claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and other disabilities.  The Veteran was granted service connection for tinnitus (10 percent) and bilateral hearing loss (0 percent) in June 2005, effective date February 24, 2005.  The Veteran was granted service connection for PTSD (30 percent) in January 2007, effective date February 24, 2005, and in March 2008 the Veteran's initial rating for PTSD was increased to 50 percent.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent spouse is the latest of the following: 1) the date of the marriage, if the claim is received within one year of the marriage; 2) the date notice is received of the dependent spouse's existence; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of a veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. 
§ 3.401(b).  The earliest that the additional award of compensation for a dependent spouse may be paid to the Veteran is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In the Veteran's February 2005 claim, submitted on a VA Form 21-526, he provided his spouse's name and her birthdate under "Part C: Dependency," but left the space for her Social Security number blank.  In the February 2007 letter accompanying the January 2007 rating decision sent to the Veteran, the RO noted that the Veteran was being paid "as a single veteran with no dependents."  It further explained that before VA could pay additional benefits for his dependents, he was required to fill out the included VA Form 21-686c, "Declaration of Status of Dependents" and return it to VA.  In the letter accompanying the RO's March 2008 rating decision, it was again noted that the Veteran was being paid as a single veteran without dependents.  

The Veteran's completed VA Form 21-686c was not received until January 7, 2010.  In January 2010 the RO sent the Veteran a letter stating that the information provided on the VA Form 21-686c had been inconsistent and requesting certified copies of public records regarding the termination of the Veteran and his spouse's prior marriages.  In February 2010 this additional documentation was received by the RO, and in March 2010 the Veteran was notified that his claim to add dependency benefits was granted and would begin on February 1, 2010.

The Veteran and his representative have submitted written statements and testimony indicating that the Veteran had not understood that his wife was his "dependent" and had therefore not understood the instructions in the February 2007 letter or that he was required to fill out a VA Form 21-686c or provide his spouse's Social Security number.  The Veteran stated that he believed that the information he provided regarding his wife in his February 2005 claim had been sufficient for VA to add her as a dependent spouse to his award.  The Veteran and his representative argue that because the Veteran did not understand these requirements and the RO did not adequately explain this to the Veteran, the Veteran should be awarded an effective date of February 24, 2005 for the additional compensation benefits.

After consideration of the facts of the case, the Board finds that entitlement to an effective date prior to January 7, 2010 for additional compensation benefits for a dependent spouse is not warranted.

In essence, the applicable regulations noted above require a Veteran, after he has specifically reached a compensation level where he is eligible to receive additional compensation for his dependents (i.e., 30 percent or higher) to specifically notify VA of the existence of these dependents by providing the current information asked for on a VA Form 21-686c, "Declaration of Status of Dependents."  In this case, the Veteran was clearly notified of the requirements for obtaining additional compensation for a dependent spouse and provided with a VA Form 21-686c in February 2007, after his total compensation exceeded the 30 percent threshold for eligibility.  Even if the Veteran was confused by the use of the term "dependent" in the January 2007 letter, this term is clearly used as the heading for the section on spouses in the VA Form 21-526, and the VA Form 21-686c instructions state, "We need this information to determine marital status and eligibility for an additional allowance for dependents under 38 U.S.C. 1115."  The Board therefore finds that the Veteran was adequately notified of the relevant requirements, but that he failed to respond to the RO's request for this information until January 2010.

38 U.S.C.A. § 5110(f) specifically notes that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."  In this case, the Veteran was requested to provide proof of his dependent spouse in February 2007, but did not respond with the required information until January 2010, almost three years later.  In view of the foregoing, the Veteran may not be granted a dependency award from February 24, 2005, the original effective date for service connection, but instead must be awarded an effective date based on the date that the Veteran informed VA of his spouse's existence, which in this case is January 7, 2010, the date the RO received his completed VA Form 21-686c.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  The payment of the award therefore correctly commenced on February 1, 2010, the first day of the month following the effective date.  See 38 C.F.R. § 3.31.

The Board understands that the Veteran believed that the information he provided on his February 2005 claim should have been sufficient to allow for additional compensation for his dependent spouse.  However, as noted above, the RO clearly notified the Veteran that additional information was needed and that he was being paid as a single veteran with no dependents.  The Veteran was provided with a VA Form 21-686c, but did not return this information until January 2010.  Accordingly, as the controlling regulations do not allow assignment of an effective date for the award of additional compensation for the Veteran's spouse prior to January 7, 2010, the date on which the Veteran provided the RO with the necessary information concerning the status of his dependent spouse, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date prior to January 7, 2010 for additional compensation benefits for a dependent spouse is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


